Filed 5/18/22
                      CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                               DIVISION THREE


 THE PEOPLE,
         Plaintiff and Respondent,
 v.                                           A161601
 TONIKA LYNETTE MILLER,
         Defendant;                           (San Mateo County
                                              Super. Ct. No. 18SF014403B)
 LION SHARE INVESTMENTS, LLC,
         Real Party in Interest and
         Appellant.


       An elderly victim signed a purchase agreement conveying her home
(Property) to Rex Regum, LLC (Rex Regum), a corporation controlled by
Justin Hall. Based on false representations by defendant Tonika Lynette
Miller, the victim believed she was instead signing a document to obtain
a reverse mortgage for $500,000. Unaware of that transaction, and believing
Rex Regum was the lawful owner of the Property, real party in interest Lion
Share Investments, LLC (Lion Share), purchased the Property from Rex
Regum. Rex Regum thereafter executed a grant deed transferring title to
Lion Share.
       Miller later pled no contest to procuring and offering a false or forged
instrument and to unlawfully taking real property from the victim. (Pen.
Code, §§ 115, subd. (a), 487, subd. (a); undesignated statutory references are
to the Penal Code.) Pursuant to section 115, subdivision (e) (section 115(e)),

                                        1
the People moved to void the deed conveying the Property to Rex Regum.
Partially relying on Miller’s no contest plea, the trial court found the deed
was false and forged and thus void from its inception.
      On appeal, Lion Share argues Miller’s no contest plea “was not an
adjudication of the alleged falsity or forgery” of the deed and was thus an
insufficient basis for the trial court’s voiding the deed under section 115(e).
Without a full determination of the facts, Lion Share contends, the court’s
finding was not supported by the record. Lion Share also argues that, as
a matter of due process, the court should have deferred to Lion Share’s
pending quiet title action to afford a full adjudication of its claim to the
Property. We disagree and affirm.
                                BACKGROUND
      Sara J., an elderly woman, owned the Property in Redwood City and
resided there with her husband, who has dementia, and Cynthia S., a tenant.
In 2018, San Mateo County informed Sara that she owed property taxes and
faced a foreclosure sale. Miller, a real estate salesperson, contacted Sara and
offered to secure a reverse mortgage to help save the Property. Sara agreed;
she believed a reverse mortgage would allow her to use her equity in the
Property to pay the taxes. Miller and her employer, Hall, indicated they
would pay Sara’s tax obligation, and Sara would reimburse them by sending
them $150 every month. Cynthia coordinated with Miller on Sara’s behalf.
Sara agreed to pay $25,000 from the proceeds of the transaction to Cynthia
as compensation for her assistance.
      On July 23, 2018, Miller provided Sara with a document to sign. At the
time, Sara believed the document was to secure a $500,000 reverse mortgage.
Sara also thought that after she signed the document, Miller would pay the
owed property taxes to prevent a foreclosure sale. Miller pressured Sara to


                                         2
sign the document quickly, explaining she needed to pay the overdue
property taxes before the county office closed for the day. Sara did not
read the document but nonetheless signed it. In fact, the document was
a purchase agreement resulting in the sale of the Property to Rex Regum for
$500,000.1 Although Sara’s delinquent taxes were paid, a deed transferring
title of the Property from Sara to Rex Regum was recorded the same day.
Sara did not learn that she had sold her property until August 2, when an
inspector from the San Mateo County District Attorney’s Office notified her of
the sale. Later in August, Lion Share purchased the Property from Rex
Regum. A deed reflecting Lion Share’s title to the Property was recorded on
August 27.
      In December 2018, the San Mateo County District Attorney charged
Hall and Miller with several criminal offenses arising from the transfer of the
Property from Sara to Rex Regum and subsequently to Lion Share. In
November 2019, Miller pled no contest to unlawfully and knowingly
procuring and offering a false or forged instrument to be filed in a state
public office and recorded under state and federal law. (§ 115, subd. (a).) She
also pled no contest to grand theft of the Property. (§ 487, subd. (a).) Hall
pled not guilty to all charges including procuring a false or forged instrument
and grand theft of real and personal property.
      Shortly after the criminal complaint was filed against Miller and Hall,
Lion Share filed a quiet title action in January 2019 and asserted ownership
of the Property. At her deposition, Sara consistently testified she did not
intend to sell her house. Rather, she believed Miller gave her the document
to obtain a reverse mortgage. She was shocked when the inspector notified



      It is unclear from the record whether Sara received this money from
      1

Rex Regum.
                                       3
her that she sold the Property to Rex Regum. She stated, “I had no idea that
I had sold my house.” In response, Rex Regum produced text messages from
Cynthia, some conveying Sara’s purported happiness regarding the
availability of possible homes for purchase. In her deposition, however, Sara
explained she did not believe she had any choice but to move as she no longer
had a home because it had been stolen from her. Cynthia refused to appear
for a deposition.
      While the quiet title action was pending, but after Miller pled no
contest, the People filed a motion to void the deed conveying Sara’s home to
Rex Regum. (§ 115(e).) In multiple rounds of briefing and oral arguments,
Lion Share opposed the motion and argued the trial court should defer to the
quiet title action as the appropriate forum for an adjudication of the parties’
respective real property rights. Lion Share supported its position with,
among other things, various declarations, portions of Sara’s deposition
testimony, and Cynthia’s text messages.
      Citing Miller’s no contest pleas to procuring and offering a false or
forged instrument and to grand theft of real property, as well as Sara’s
deposition testimony, the trial court determined the deed was forged. It
found Sara relied on Miller’s false representations and believed she was
signing documents for a reverse mortgage, not a grant deed. The court
further stated the “instrument is false because the property . . . was stolen
from Sara . . . as indicated by defendant’s conviction” for theft of real
property. The court also concluded the matter was more appropriately
addressed in the criminal proceeding rather than the quiet title action based
on the interests of judicial economy, giving finality to Miller’s criminal case,
providing victim restitution, and potential prejudice to Sara resulting from




                                        4
a lengthy civil proceeding. The court then adjudged the deed void from its
inception.
                                 DISCUSSION
      Section 115 makes it a felony to knowingly procure or offer “any false or
forged instrument to be filed, registered, or recorded in any public” state
office. (§ 115, subd. (a); People v. Schmidt (2019) 41 Cal.App.5th 1042, 1055
(Schmidt).) A defendant violates this provision by either “procuring or
offering a false instrument for filing,” or “by procuring or offering a forged
instrument for filing.” (Schmidt, at p. 1056.) Section 115 was crafted “to
prevent the recordation of spurious documents knowingly offered for record”
and to protect the integrity of judicial and public records. (Generes v.
Justice Court (1980) 106 Cal.App.3d 678, 681–682; People v. Tate (1997)
55 Cal.App.4th 663, 666.)
      After “a person is convicted of a violation of [section 115], or a plea is
entered whereby a charge alleging a violation of this section is dismissed and
waiver is obtained pursuant to People v. Harvey (1979) 25 Cal.3d 754, upon
written motion of the prosecuting agency,” the court “shall issue a written
order that the false or forged instrument be adjudged void ab initio if the
court determines that an order is appropriate under applicable law.” (§ 115,
subd. (e)(1).) “The order shall state whether the instrument is false or forged,
or both false and forged, and describe the nature of the falsity or forgery.”
(Ibid.) Section 115, subdivision (f) sets forth the process for a hearing on
a motion to void a false or forged instrument. Among other things, the
subdivision requires that any hearing must be held with notice to all parties
who have an interest in the property; any such parties have the right to be
heard and present information to the court. (§ 115, subd. (f)(1), (7)–(8).)
Moreover, “if the court determines that the interests of justice or the need to


                                        5
protect the property rights of any person or party so requires . . . the court
may decline to make a determination” that the instrument is void under
subdivision (e). (Id., subd. (f)(9)(A).)
      We review questions of statutory interpretation de novo, but otherwise
review a judgment for substantial evidence. (Schmidt, supra, 41 Cal.App.5th
at p. 1056; § 115, subd. (h) [section 115(e) order is considered a judgment].)
                                           I.
      Lion Share contends a section 115(e) motion to declare the deed void
from its inception cannot be based on a no contest plea. After reviewing the
text of section 115 and giving its words their usual and ordinary meaning, we
disagree. (People v. Abrahamian (2020) 45 Cal.App.5th 314, 332.)
      Section 115(e) allows a prosecuting agency to move for an order that an
instrument is void “[a]fter a person is convicted . . . or a plea is entered
whereby a charge alleging a violation of this section is dismissed and waiver
is obtained pursuant to People v. Harvey (1979) 25 Cal.3d 754.” (Italics
added.) Nothing in section 115’s text indicates a prosecuting agency can
move to declare an instrument void only if a person is convicted after a jury
trial or a guilty plea rather than a plea of no contest. (Ibid.) “ ‘Courts may
not rewrite statutes to supply omitted terms or to conform to an assumed,
unexpressed legislative intent.’ ” (People v. Harper (2003) 109 Cal.App.4th
520, 524.) We will not infer any such requirement here.
      Nor does the Penal Code generally make such distinctions. “A guilty
plea convicts the defendant of the charged crime without proof at trial.”
(People v. Voit (2011) 200 Cal.App.4th 1353, 1364.) Such a plea admits
every element of the charged crime and “ ‘is the “legal equivalent” of
a “verdict” . . . “tantamount” to a “finding.” ’ ” (People v. Wallace (2004)
33 Cal.4th 738, 749.) And the legal effect of a no contest plea to a crime


                                           6
punishable as a felony is “the same as that of a plea of guilty for all
purposes.” (§ 1016, subd. (3), italics added; Voit, at p. 1364.) Thus, Miller’s
no contest plea to section 115, subdivision (a), a felony, admitted every
element of that charged crime. In other words, it established Miller “did
unlawfully and knowingly procure and offer a false and forged instrument to
be filed, registered, and recorded in a public office within this state.”
(Wallace, at p. 749; § 115, subd. (a).) Hence, her plea of no contest constitutes
a “conviction” under section 115(e).
      Lion Share insists a section 115(e) motion must be predicated on a prior
adjudication of the facts that the instrument is false or forged or both. In
Lion Share’s view, there was no adjudication here because Miller simply
pled no contest to procuring or offering a false or forged instrument. Lion
Share’s narrow interpretation is belied by the statute’s text. For example,
a prosecuting agency may base the motion on a dismissed section 115 charge
that includes a Harvey waiver. (§ 115(e).) A Harvey waiver permits a court
to consider facts underlying unfiled or dismissed charges when determining
an appropriate disposition for offenses for which the defendant is convicted.
(People v. Moser (1996) 50 Cal.App.4th 130, 132–133; People v. Beck (1993)
17 Cal.App.4th 209, 215.) In those circumstances, section 115(e)
contemplates the voiding of an instrument even when there may not be any
prior adjudication that an instrument is false or forged.
      Alternately, Lion Share urges us to limit the use of no contest pleas in
section 115(e) motions because they are unreliable indicators of guilt. But
the cases cited by Lion Share — all which limited the collateral use of no
contest pleas to misdemeanors in subsequent civil proceedings — are
inapplicable here. In Kirby v. Alcoholic Beverage Control Appeals Board
(1969) 3 Cal.App.3d 209 (Kirby), the court determined a liquor license


                                        7
revocation could not be based on a no contest plea to a misdemeanor charge.
(Id. at p. 219.) In County of Los Angeles v. Civil Service Com. (1995)
39 Cal.App.4th 620 (County of Los Angeles), the court ruled a deputy sheriff’s
no contest plea to a misdemeanor charge of receiving stolen property could
not be used in an administrative disciplinary hearing regarding the sheriff’s
termination. (Id. at pp. 624, 628–629.) And in Cartwright v. Board of
Chiropractic Examiners (1976) 16 Cal.3d 762 (Cartwright), the court
addressed “the question of whether statutory authorization of professional
discipline or other punitive or regulatory action on account of a ‘conviction’ ”
as used in the Chiropractic Act and similar civil statutes, “can be the basis for
administrative or judicial imposition of punishment grounded in a conviction”
stemming from a no contest plea. (Cartwright, at pp. 768, 773.) It concluded
a misdemeanor conviction for keeping a disorderly house based on a no
contest plea cannot be considered a “conviction” under the Chiropractic Act
for the purposes of revoking a chiropractor license. (Cartwright, at p. 773.)
      These cases are unlike the circumstances present here. In this case,
Miller’s no contest plea was used as the basis for a motion in the same
criminal proceeding, not a separate civil or administrative proceeding as in
the other cases. (§ 115, subd. (e)(1).) (Lion Share’s attempt to characterize
a section 115(e) motion as a separate civil proceeding is unpersuasive.) And
while Cartwright observed a no contest plea has reduced reliability as an
indicator of actual guilt because a “defendant’s reservations about admitting
guilt for all purposes and . . . the willingness of the district attorney to
agree . . . indicate weakness in the available proof of guilt” that observation
was based, in part, on a former version of section 1016. (Cartwright, supra,
16 Cal.3d at pp. 772–773, fns. omitted.)




                                         8
      Originally, section 1016 “prohibited use of a [no contest] plea in a
subsequent civil suit whether the plea was to a felony or to a misdemeanor.”
(County of Los Angeles, supra, 39 Cal.App.4th at p. 631, fn. 10.) “In 1982, the
Legislature amended the section to permit use of a [no contest] plea to
a felony in a subsequent civil suit but to bar use of a [no contest] plea to
a misdemeanor in a subsequent civil suit.” (Ibid.) As amended, section 1016
required a defendant’s no contest plea to a crime punishable as a felony to be
the same as a guilty plea for all purposes. (County of Los Angeles, at p. 628;
§ 1016, subd. (3).) That amendment “substantially narrowed the practical
impact” of Cartwright. (County of Los Angeles, at p. 628.) And unlike
Cartwright, Kirby, and County of Los Angeles, all which involved no contest
pleas to misdemeanor charges, Miller pled no contest to a felony charge of
section 115.
      In sum, the People’s section 115(e) motion was properly premised upon
Miller’s conviction via plea of no contest. The additional cases upon which
Lion Share relies do not compel a different result.
                                        II.
      Lion Share also contends there is insufficient evidence that the deed
conveying the Property to Rex Regum was forged because the trial court
relied entirely on Miller’s no contest plea to support its finding. After
reviewing the record for substantial evidence in the light most favorable to
the judgment, we reject Lion Share’s argument. (People v. Avila (2009)
46 Cal.4th 680, 701.)
      Forgery involves a defendant, who “by fraud or trickery, causes another
to execute a deed of trust or other document where the signer is unaware, by
reason of such trickery, that he is executing a document of that nature.”
(People v. Parker (1967) 255 Cal.App.2d 664, 672.) Specifically, “[w]here


                                        9
a person who has no intention of selling or encumbering his property is
induced by some trick or device to sign a paper having such effect, believing
that paper to be a substantially different instrument,” the signed paper is
a forgery. (Buck v. Superior Court (1965) 232 Cal.App.2d 153, 162; see also
Parker, at pp. 667, 672 [deed of trust forged where victims signed based on
representation the document was a contract for aluminum siding].) In People
v. Astorga-Lider (2019) 35 Cal.App.5th 646 (Astorga-Lider), for example, the
victims believed they were signing a document — an agreement
consummating the purchase of real property — that was substantially
different from the actual document they signed — a deed of trust securing
a loan for $275,000 in hard money that the defendant then controlled. (Id. at
pp. 649, 653.) The victims were unaware they were borrowing that money
and had no intention of encumbering their property with a deed of trust, thus
the court determined the deed was a forgery. (Id. at p. 653.)
      The circumstances here are comparable. Sara consistently testified to
her belief, based on Miller’s representations, that she was signing a reverse
mortgage allowing her to retain and reside in her home. Instead, the
document Sara signed was a purchase agreement selling the Property to Rex
Regum — a substantially different document. (Astorga-Lider, supra,
35 Cal.App.5th at p. 653.) Like the victims in Astorga-Lider, Sara repeatedly
noted she lacked any idea she was selling the Property and did not discover
she had done so until August 2, 2018, the date an investigator notified her of
the sale. (Id. at pp. 650, 653.) At her sentencing hearing, Miller confirmed
she told Sara the document was “ ‘like a reverse mortgage,’ ” but the
document she actually provided was an agreement to buy the house
“outright.” Hence, substantial evidence supports the trial court’s conclusion




                                      10
the deed was forged. (Buck v. Superior Court, supra, 232 Cal.App.2d at
p. 162.)
      Lion Share disputes this conclusion by citing text messages from
Cynthia conveying Sara’s happiness and her eagerness to find another house.
According to Lion Share, these messages demonstrate Sara subsequently
ratified the sale despite her earlier intent to retain her home. This argument
ignores the standard of review. (People v. Farnam (2002) 28 Cal.4th 107, 143
[“judgment may not be reversed simply because the circumstances might also
reasonably be reconciled with a contrary finding”].) The trial court rejected
these text messages as speculative and unpersuasive evidence given Miller’s
no contest pleas to procuring and offering a false or forged instrument and
Sara’s deposition testimony. That testimony includes Sara’s repeated
statements that she would never have sold the Property. Rather than
ratifying the sale, Sara testified she was resigned to moving because she was
told she sold the Property and had no other alternative. (Ibid. [appellate
courts presume in support of the judgment the existence of every fact the
trier could reasonably deduce from the evidence].)
      To the extent Lion Share argues a no contest plea alone cannot
constitute substantial evidence for finding a deed forged or false, resolving
that issue here is unnecessary. In addition to Miller’s no contest pleas, the
court relied on Sara’s testimony in which she unequivocally stated her belief
that she was signing a reverse mortgage, not a document to sell her home.
We further reject Lion Share’s assertion Sara is bound by the purchase
agreement because she signed the document despite failing to read it. Even
in the civil context, “one who signs an instrument may not avoid the impact
of its terms on the ground that he failed to read the instrument before
signing” if “in the absence of fraud.” (Hulsey v. Elsinore Parachute Center


                                       11
(1985) 168 Cal.App.3d 333, 339, italics added.) Here, Sara is a victim of
criminal fraud and signed the purchase agreement based on Miller’s
misrepresentations. Thus, Sara’s signing the purchase agreement does not
preclude the outcome here.
         Substantial evidence supported the court’s finding the deed was forged
and hence void. (§ 115(e).) In light of this conclusion, we need not address
the parties’ arguments regarding the sufficiency of the evidence for finding
the deed false. (Astorga-Lider, supra, 35 Cal.App.5th at p. 657 [affirming
trial court order finding deed of trust void solely based on the finding the
deed was forged]; People v. Marquez (1992) 1 Cal.4th 553, 578 [“the trial
court’s ruling must be upheld if there is any basis in the record to sustain
it”].)
                                        III.
         Lion Share contends the trial court abused its discretion by resolving
the validity of the deed under section 115, rather than deferring to the
pending quiet title action. Not so. The decision to proceed under section 115
rather than waiting for the resolution of the quiet title action was well within
the court’s discretion. (Astorga-Lider, supra, 35 Cal.App.5th at p. 656 [abuse
of discretion standard of review for determinations under section 115, subd.
(f)(9)(B)].)
         Section 115 acknowledges there may be circumstances when a civil
proceeding may be more appropriate for adjudicating the validity of
a challenged instrument. It provides, in relevant part, “if the court
determines that the interests of justice or the need to protect the property
rights of any person or party so requires, including, but not limited to,
a finding that the matter may be more appropriately determined in a civil
proceeding, the court may decline to make a determination under subdivision


                                         12
(e).” (§ 115, subd. (f)(9)(A).) Indeed, the statute explicitly contemplates that
someone may have filed “a quiet title action that seeks a judicial
determination of the validity of the same false or forged instrument that is
the subject” of the pending section 115(e) motion, “or the status of an
interested party as a bona fide purchaser of . . . the property affected by the
false or forged instrument.” (§ 115, subd. (f)(9)(B).) In those circumstances,
“the court may consider that [civil suit] as an additional but not dispositive
factor in making its determination under subdivision (e).” (Ibid., italics
added.) Nothing in these provisions mandates deference to an ongoing civil
quiet title action. Rather, the statute confers the court with the discretion to
either address the validity of an instrument or the interested party’s status
as a bona fide purchaser in a section 115(e) proceeding or defer to a civil
proceeding.
      In evaluating Lion Share’s request that the trial court defer to the quiet
title action, the court found Sara would be prejudiced by a lengthy civil
proceeding that restricts her ability to make decisions regarding the
Property. The record indicates the Property is Sara’s only substantial asset,
and uncertainty regarding title would restrict her ability to make financial
decisions about her living situation and her husband, who has dementia. Far
from ignoring Lion Share’s status as a crime victim and a potential bona fide
purchaser, as Lion Share contends, the court noted that resolving the deed’s
validity under section 115 would allow it to order victim restitution for both
Lion Share and Sara.2 This decision was not so irrational or arbitrary to


      2 Moreover, the trial court’s conclusion that the deed was forged, and
thus void from its inception, was fatal to Lion Share’s bona fide purchaser
argument. Unlike fraud in the inducement, “ ‘a forged document is void ab
initio and constitutes a nullity’ ” and cannot be relied upon by a bona fide
purchaser. (Schmidt, supra, 41 Cal.App.5th at p. 1058.)
                                       13
constitute an abuse of discretion. (People v. Carmony (2004) 33 Cal.4th 367,
377.)
                                        IV.
        Lion Share contends reliance on Miller’s no contest plea to declare the
deed void and the trial court refusal to defer to the quiet title action deprived
it of a full and fair opportunity to adjudicate its title claim to the Property in
violation of its due process rights. Leaving aside Lion Share’s failure to cite
any relevant standards for assessing a due process claim, its argument
ignores the record.
        Section 115 states, in relevant part, “the prosecuting agency shall
provide written notice by certified mail to all parties who have an interest in
the property affected by the false or forged instrument.” (§ 115, subd. (f)(1).)
That written notice “shall inform the interested parties that a criminal action
has commenced that may result in adjudications against the false or forged
instrument or the property affected by the false or forged instrument.”
(§ 115, subd. (f)(3).) Significantly, the notice must inform “the interested
parties of their right to be heard if a motion is brought under subdivision (e)
to void the false or forged instrument.” (Ibid.) At a section 115(e) hearing,
those interested parties “shall have a right to be heard and present
information to the court.” (§ 115, subd. (f)(8).) An interested party’s due
process rights are not violated where the party is presented with several
opportunities to oppose the People’s section 115(e) motion, present evidence
— including deposition testimony of the victims — and “challenge the
evidence relied on by the People.” (Astorga-Lider, supra, 35 Cal.App.5th at
p. 656.)
        Lion Share filed multiple briefs; provided substantial exhibits including
declarations, deposition testimony from Sara, and text messages from


                                        14
Cynthia; and made oral arguments on two occasions regarding the People’s
section 115 motion. In doing so, Lion Share challenged the People’s evidence
regarding whether the deed was false or forged. (During oral argument, Lion
Share conceded it did not seek to present witness testimony at the section
115(e) hearing, nor did it challenge Sara’s version of events during her
deposition.) Lion Share further urged the trial court to defer to the quiet title
action.
      In deciding whether the deed constituted a forged document, the trial
court had before it not only Sara’s deposition testimony, but also the evidence
presented by Lion Share. (Ante, at pp. 11–12; compare with Estate of
McGowan (1973) 35 Cal.App.3d 611, 618 [conclusive presumption of no
contest plea in a subsequent civil proceeding regarding the disposition of
decedent’s estate may deprive a third party of due process, and noting court
must examine whether a defendant actually committed the offense alleged
for the purposes of the proceeding].) In sum, Lion Share had the “opportunity
to be heard . . . ‘at a meaningful time and in a meaningful manner.’ ”
(Today’s Fresh Start, Inc. v. Los Angeles County Office of Education (2013)
57 Cal.4th 197, 212.) Lion Share was not denied due process.
                                DISPOSITION
      The judgment is affirmed.




                                       15
                                 _________________________
                                 Rodríguez, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Fujisaki, J.




A161601




                            16
Superior Court of San Mateo County, Elizabeth K. Lee, Judge.

Steyer Lowenthal Boodrookas Alvarez & Smith, Jeffrey H. Lowenthal,
Edward Egan Smith, Stacey C. Quan, for Real Party in Interest and
Appellant.

Stephen M. Wagstaffe, District Attorney, Kimberly A. Perrotti, Deputy
District Attorney, for Plaintiff and Respondent.




                                    17